‘ , ' " '/;w,z)wZ/oz

Court of _Criminal Appeals . w § Ué¢/azc/L /Z/é‘/'.

P 0 Box 12308, Capital Station
Austin, TX 78711

 

RE; WR-76/O62-O3

-Ex Parte Madrid T‘(, ('_“|”, ND, 407q,.A.
Dear Clerk of the Court:

I just recently discovered, that the above habeas corpus that I mailed »
’to the convicting court has been inadvertantly, directed to the Court of

Criminal Appeals.

How do I get this writ returned to the county so that a proper pro-
ceeding may occur, one in which findings of fact and conclusions of law

is created to assist the Court of Criminal Appeals in its decision making?

My records reflect that on May 30, 2015, the Court of Criminal Appeals
7 - l
received my writ/ which would be out of alinement pursuant to arth ll.O7's

procedural framework, since it was mailed only days before to the county.

Thanking you, in advance, for your prompt reply and return of the great
writ to the convicting court so that it may proceed properly through the
process. Please let me know what action has been taken in this matter by
contacting me at the address below.

Respectfully/

/L`vrj':n;\;;:n§:il;ladi id # l425800 “E@E%VE® %N

1098 s my 2037 m@zCQM\NMBPIPE/NB
wm 21 2015

Ft Stockton,‘TX 79735

 

(,'CZ H'/e,